                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   January 31, 2019
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

KEITH CHRISTOFFERSON                          §
WEATHERSBY (TDCJ #01371023),,                 §
                                              §
         Plaintiff,                           §
VS.                                           §   CIVIL ACTION NO. 3:18-CV-0024
                                              §
FOLASHADE ITUAH,                              §
                                              §
         Defendant.                           §

                      MEMORANDUM OPINION AND ORDER

       The plaintiff, Keith Christopherson Weathersby (TDCJ #01371023), has filed a

civil rights complaint under 42 U.S.C. § 1983, concerning an incident that occurred

during his confinement in state prison. The plaintiff is pro se and he has been granted

leave to proceed in forma pauperis (Dkt. 5). The Court is required to scrutinize every

complaint filed by a plaintiff proceeding in forma pauperis and dismiss the case, in whole

or in part, if it determines that the action is frivolous, malicious, fails to state a claim

upon which relief may be granted, or “seeks monetary relief against a defendant who is

immune from such relief.”       28 U.S.C. § 1915(e)(2)(B).      After reviewing all of the

pleadings and the applicable law, the Court concludes that this case must be

DISMISSED for the reasons that follow.

I.     BACKGROUND

       The plaintiff is currently incarcerated by the Texas Department of Criminal Justice

– Correctional Institutions Division (“TDCJ”) at the Darrington Unit, where the incident

that forms the basis of his complaint occurred (Dkt. 1 at 2). The plaintiff explains that, as


1/6
a Muslim and adherent of Islam, he is forbidden from consuming pork (Id. at 3-4). On

January 18, 2016, prisoners at the Darrington Unit were served an evening meal

consisting of “Beenies and Weenies” (Id. at 2). According to the plaintiff, the “Beenie

Weenie” meal is “always served ‘Pork Free’” (Id.). On this date, however, pork was

included in the Beenie Weenie meal (Id.). According to a statement provided by Kelvin

Goff, an inmate kitchen worker who was in charge of preparing the meal that day, pork

was added to the sauce, which ordinarily was made with beef and beans, because there

was a shortage of beef that day (Id. at 14). As a result of consuming pork, the plaintiff

claims that he and other offenders “took ill,” suffering nausea, vomiting, dizziness, and

an upset stomach (Id. at 3).

       The plaintiff complains that the second shift kitchen supervisor, Ms. Folashade

Ituah, was told by two inmate kitchen workers (Samuel Walker and Kelvin Goff) that

there was pork in the Beenie Weenie meal served on January 18, 2016, but that Ituah did

not notify the inmates as required by prison policy (Id. at 2-3). On January 19, 2016, the

plaintiff and other affected Muslim inmates met with Captain Sims, who was in charge of

the kitchen, to discuss the situation. (Id. at 5). Although Sims told the inmates that Ituah

did not know that there was pork in the meal (id. at 6, 14), the plaintiff has provided

statements from Walker and Goff, advising that they told Ituah there was pork in the

Beenie Weenies that day but that she did nothing to notify the inmates of the alteration in

the usual menu, which constituted a violation of prison policy. (Id. at 14-15, 17-18).

       Invoking 42 U.S.C. § 1983, the plaintiff claims that Ituah is liable for willfully

violating his constitutional rights under the First and Eighth Amendments by allowing


2/6
pork to be served in the Beenie Weenie meal on January 18, 2016, with deliberate

indifference to the plaintiff’s religious beliefs. (Id. at 5-10). The plaintiff specifically

seeks $50,000.00 in “nominal” damages and $50,000.00 in punitive damages from Ituah

for the violation of his constitutional rights. (Id. at 10).

II.    STANDARD OF REVIEW

       “A district court may dismiss as frivolous the complaint of a prisoner proceeding

[in forma pauperis] if it lacks an arguable basis in law or fact.” Geiger v. Jowers, 404

F.3d 371, 373 (5th Cir. 2005). “A complaint lacks an arguable basis in law if it is based

on an indisputably meritless legal theory, such as if the complaint alleges violation of a

legal interest which clearly does not exist.” Samford v. Dretke, 562 F.3d 674, 678 (5th

Cir. 2009) (citations and internal quotation marks omitted).            A complaint may be

dismissed for failure to state a claim on which relief may be granted where, accepting all

of his allegations as true, the plaintiff fails to plead “enough facts to state a claim to relief

that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       In reviewing the pleadings, the Court is mindful of the fact that the plaintiff in this

case proceeds pro se. Complaints filed by pro se litigants are entitled to a liberal

construction and, “however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(internal quotation marks and citation omitted).          Even under this lenient standard,

however, a pro se plaintiff must allege more than “labels and conclusions’ or a ‘formulaic

recitation of the elements of a cause of action[.]” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a


3/6
cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556

U.S. at 678 (citation omitted).

III.   DISCUSSION

       The plaintiff contends Ituah violated prison policy by failing to advise prisoners

that there had been an alteration in the usual menu when pork was added to the Beenie

Weenies, which were usually made with beef, and that she also violated the Eighth

Amendment and his First Amendment right to practice his religious beliefs, which

prohibit the consumption of pork. Taking all of his allegations as true, none of the

plaintiff’s asserted legal theories have merit.

       The Fifth Circuit has held that the mere failure of prison officials to follow prison

policy or rule does not amount to a constitutional violation. Jackson v Cain, 864 F.2d

1235, 1251-52 (5th Cir. 1989) (noting that failure to follow prison rules or regulations,

alone, does not establish a constitutional violation); Hernandez v. Estelle, 788 F.2d 1154,

1158 (5th Cir. 1986) (per curiam) (rejecting an inmate’s claim that TDCJ’s mere failure

to follow an administrative rule violated his constitutional rights).

       To the extent that the plaintiff claims that he became ill after consuming pork on

one occasion, the Fifth Circuit has held repeatedly that a single incident of food

poisoning “does not constitute a violation of the constitutional rights of the prisoner

affected.” Green v. Atkinson, 623 F.3d 278, 281 (5th Cir. 2010) (citations omitted); see

also George v. King, 837 F.2d 705, 707 (5th Cir. 1988) (“[A] single incident of

unintended food poisoning, whether suffered by one or many prisoners at an institution,

does not constitute a violation of the constitutional rights of the affected prisoners.”);


4/6
Doolittle v. Jarvis, 387 F. App’x 499, 500 (5th Cir. 2010) (per curiam) (rejecting

allegations that amounted to one single incident of unintended food poisoning); Hampton

v. Blanco, 299 F. App’x 460, 461 (5th Cir. 2008) (per curiam) (holding that an inmate’s

allegation that he was deprived of “a single uncontaminated meal is insufficient to set

forth an Eighth Amendment violation”).

       Likewise, without minimizing the significance of his beliefs, the plaintiff’s

allegation that pork was served on one occasion in a meal that was supposed to be pork-

free does not establish that he was deprived of his First Amendment right to practice his

religious faith. See Johnson v. Gilbert, 263 F.3d 163, 2001 WL 803797, at *1 (5th Cir.

2001) (unpublished) (per curiam) (rejecting an inmate’s claim that prison officials

violated his constitutional right to the free exercise of religion when he was served meals

containing pork after being placed on the “pork-free” list); see also Eason v. Thaler, 73

F.3d 1322, 1327-28 (5th Cir. 1996) (rejecting claims by Muslim prisoners who were not

provided pork-free meals during a lockdown).         Accordingly, the complaint will be

dismissed as legally frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B).

IV.    CONCLUSION

       Based on the foregoing, the Court ORDERS as follows:

       1. The civil rights complaint filed by the plaintiff, Keith Christopherson
          Weatherly (Dkt. 1), is DISMISSED with prejudice.

       2. The dismissal will count as a STRIKE for purposes of 28 U.S.C. § 1915(g).

       The Clerk is directed to provide a copy of this order to the plaintiff. The Clerk

will also provide a copy of this order to: (1) the TDCJ - Office of the General Counsel,



5/6
P.O. Box 13084, Austin, Texas, 78711, fax: 512- 936-2159; and (2) the Manager of the

Three Strikes List at: Three_Strikes@txs.uscourts.gov.

      SIGNED at Galveston, Texas, this 31st day of January, 2019.


                                            ___________________________________
                                            George C. Hanks Jr.
                                            United States District Judge




6/6
